Citation Nr: 1822474	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  12-34 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for skin conditions, to include as due to an undiagnosed illness related to service in Southwest Asia.

2.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness related to service in Southwest Asia.

3.  Entitlement to service connection for respiratory conditions (including sleep apnea), to include as due to an undiagnosed illness related to service in Southwest Asia.

4.  Entitlement to service connection for neurological conditions other than headaches, to include as due to an undiagnosed illness related to service in Southwest Asia.

5.  Entitlement to service connection for gastrointestinal conditions other than irritable bowel syndrome, to include as due to an undiagnosed illness related to service in Southwest Asia.

6.  Entitlement to service connection for irritable bowel syndrome, to include as due to an undiagnosed illness related to service in Southwest Asia.

7.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness related to service in Southwest Asia.

8.  Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness related to service in Southwest Asia. 


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 1971 and November 1990 to May 1991, with service in Southwest Asia during the Gulf War and additional service until his retirement in July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO), in Newark, New Jersey.

The Veteran testified before the Board at a January 2016 videoconference hearing; a transcript of the hearing is of record.  

These matters were previously before the Board July 2016.

The issues of entitlement to service connection for respiratory conditions (to include sleep apnea), skin conditions, and gastrointestinal conditions other than irritable bowel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current disability of irritable bowel syndrome (IBS) which manifested to a degree of at least 10 percent and chronically persisted for at least six months after a period of active duty service in the Gulf War.

2.  The Veteran's headache disability is not related to military service, to include service in the Persian Gulf.

3.  The Veteran has not been diagnosed with chronic fatigue syndrome (CFS) and has not had CFS at any point during the pendency of the claim.

4.  The Veteran has not been diagnosed with fibromyalgia and has not had fibromyalgia at any point during the pendency of the claim.

5.  The Veteran has not been diagnosed with a neurological condition other than headaches and has not had such a condition at any point during the pendency of the claim.



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for IBS due to Gulf War service are met.  38 U.S.C. §§ 1110, 1117, 1131 (2012); 38 C.F.R. §§ 3.317, 4.114, Diagnostic Code 7319 (2017).

2.  The criteria for establishing service connection for a headache disability are not met. 38 U.S.C. §§ 1110, 1117, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.317.

3.  The criteria for establishing service connection for CFS are not met.  38 U.S.C. §§ 1110, 1117; 38 C.F.R. §§ 3.303, 3.317. 

4.  The criteria for establishing service connection for fibromyalgia are not met.  38 U.S.C. §§ 1110, 1117; 38 C.F.R. §§ 3.303, 3.317. 

5.  The criteria for establishing service connection for a neurological condition other than headaches are not met.  38 U.S.C. §§ 1110, 1117; 38 C.F.R. §§ 3.303, 3.317. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In addition, because the Veteran's service records confirm service in the Southwest Asia theater of operations during the Persian Gulf War, presumptive service connection may alternatively be established under 38 U.S.C. § 1117.  In such cases, service connection may be warranted for "a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability" that manifested during active service in the Southwest Asia theater of operations during the Persian Gulf War, or manifested "to a degree of 10 percent or more not later than December 31, 2021," and "by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnoses."  38 C.F.R. § 3.317(a).  "Objective indications of chronic disability include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification."  38 C.F.R. § 3.317(a)(3).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.  

In the case of claims based on undiagnosed illness under 38 U.S.C. § 1117 and 38 C.F.R. § 3.117, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

Medically unexplained chronic multisymptom illnesses are defined by a cluster of signs or symptoms, and include CFS, fibromyalgia, and IBS. Chronic multisymptom illnesses of partially understood etiology and pathophysiology are not considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Finally, the Board is required to consider and discuss all relevant evidence on both sides of the issue.  Evans v. West, 12 Vet. App. 22, 30 (1998).  Under the "benefit-of-the-doubt" rule, where an approximate balance of positive and negative evidence exists regarding the merits of an issue material to the determination of a matter, the Veteran shall prevail upon the issue.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 -57 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Irritable Bowel Syndrome 

The Veteran contends that service connection is warranted for IBS because he served in the Persian Gulf War.  The Veteran's Defense Department Form 214 (DD 214) reflects that the Veteran received the Southwest Asia Service Medal and had active duty "in support of Operation Desert Shield/Storm."  The Veteran testified at the January 2016 hearing that he served in Saudi Arabia.  Accordingly, the Veteran qualifies as a "Persian Gulf Veteran" for the purposes of presumptive service connection.  

In addition, private medical records and the January 2017 VA examination for intestinal conditions diagnosed the Veteran with IBS over a period of more than six months.  IBS is a medically unexplained chronic multisymptom illness identified in 38 C.F.R § 3.317.  Thus, the only remaining question is whether the Veteran's IBS manifested during active military service or to a degree of at least 10 percent prior to December 31, 2021.

In this case, the Board finds the Veteran's condition has manifested to a degree of 10 percent.  IBS is rated as irritable colon syndrome.  See 38 C.F.R. § 4.114, Diagnostic Code 7319.  A noncompensable disability rating is warranted for mild symptomatology with disturbances of bowel function and occasional episodes of abdominal cramping.  Id.  A 10 percent disability rating is warranted for moderate symptomatology with frequent episodes of bowel disturbance and abdominal distress.  Id.

In an April 2000 VA medical center (VAMC) treatment note, the Veteran reported three to four bowel movements a day that were "watery most of the time" as well as abdominal pain associated with bowel movements.  The January 2017 VA examination for intestinal conditions noted a history of diarrhea five to six times a month with three to four "mostly watery" bowel movements.  At the January 2016 hearing, the Veteran's spouse testified that the Veteran carries clothes with him "all the time" because he is afraid he will have an intestinal problem.  Considering this evidence together, the Board finds the Veteran's condition meets the qualifications of moderate IBS and therefore manifests to a degree of 10 percent.  

Accordingly, there is a presumption of a nexus between the Veteran's current IBS and his Gulf War service.  Medical evidence of record does not demonstrate affirmative evidence of an alternative etiology for the disability that would rebut the presumption of service connection.  See 38 C.F.R. 3.317(a)(7).  Therefore, the Board finds that entitlement to service connection for IBS on a presumptive basis is in order.

Headaches

The Veteran contends that service connection is warranted for headaches due to service in the Persian Gulf War.  

First, the Board notes that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, as discussed above.  Furthermore, headaches are recognized as objective signs or symptoms of an undiagnosed illness.  38 C.F.R. § 3.317(b).  In this case, however, the Veteran has a current diagnosis of tension type headaches, as found in the January 2017 VA examination for headaches.  Thus, service connection cannot be awarded under 38 C.F.R § 3.317.

This does not end the Board's analysis, however: the Board must also consider whether service connection is warranted for direct service connection.  Although the Veteran has a current diagnosis (tension type headaches), the evidence weighs against a finding of in-service injury.  In a July 1995 Report of Medical History, the Veteran denied current or past "Frequent or severe headaches."  The Board notes that later records, such as March and April 2000 VAMC treatment records state that the Veteran reported headaches since his service in the Persian Gulf.  The Veteran and his spouse also testified to that extent at the January 2016 hearing.  Given the inconsistencies in the Veteran's statements, the Board finds the Veteran's reports as to when his headaches began lack credibility.  The Board gives greater weight to the earlier, more contemporaneous record, however, in which the Veteran denied past or current "Frequent or severe headaches."  Thus, the evidence weighs against a finding that headaches began in service.  The evidence also weighs against a finding that headaches began within one year of service on a presumptive basis or were manifested continuously since service as an organic disease of the nervous system.  38 C.F.R. §§ 3.307, 3.309.

In addition, there is no evidence of a nexus between the Veteran's service and his headaches.  The only evidence addressing the etiology of the Veteran's tension type headaches is the January 2017 VA examination for headaches, which found the etiology of the Veteran's headaches was unclear and that it was unclear when the headaches began.  The Board finds the duty to assist has been satisfied as there is no indication that further development would clarify the origins of his headaches.  Accordingly, the evidence is against a finding that the Veteran's tension type headaches are related to service, to include as a qualifying chronic disability associated with Persian Gulf service.

Chronic Fatigue Syndrome 

The Veteran contends that service connection is warranted for CFS due to service in the Persian Gulf War.  

As described above, service connection may be presumed for a medically unexplained chronic multisymptom illness, including CFS.  Service connection is not warranted in this case, however, because there is no diagnosis of CFS.  Neither the Veteran's VAMC records nor the Veteran's private medical records document CFS, and the January 2017 VA examination for CFS found the Veteran did not meet the criteria for a diagnosis of CFS.  Without proof of the existence of the disability being claimed, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Thus, the preponderance of the evidence is against a claim for service connection for CFS.

Fibromyalgia

The Veteran contends that service connection is warranted for fibromyalgia due to service in the Persian Gulf War.  

As described above, service connection may be presumed for a medically unexplained chronic multisymptom illness, including fibromyalgia.  Service connection is not warranted in this case, however, because there is no diagnosis of fibromyalgia.  At the January 2017 VA examination for fibromyalgia, the Veteran stated that "He [was] not sure who put in for him to be eval[uated] for fibro[myalgia]."  The Veteran's VAMC records and private medical records are both silent as to fibromyalgia, and the January 2017 VA examination for fibromyalgia found the Veteran did not meet the criteria for a diagnosis of fibromyalgia.  Without proof of the existence of the disability being claimed, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the preponderance of the evidence is against a claim for service connection for fibromyalgia.

Neurological Condition

The Veteran contends that service connection is warranted for neurological condition due to service in the Persian Gulf War.  

As noted above, objective indications of chronic disability include signs or symptoms listed in 38 C.F.R. § 3.317(b).  "Neurological signs or symptoms" are listed as such signs or symptoms.  38 C.F.R. § 3.317(b).  In this case, however, there are no neurological signs and symptoms other than headaches, which have been addressed previously.  The Veteran testified at the January 2016 hearing that he had no nerve problems and his only neurological problems were his headaches.  The January 2017 Gulf War General Medical Examination similarly noted only headaches and fibromyalgia (also addressed previously) as potential neurological conditions that required follow-up examinations - no other neurological conditions were noted.  In addition, the Veteran's private medical records and VAMC records are negative for any references to neurological conditions other than headaches. 

Without proof of the existence of the disability being claimed, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the preponderance of the evidence is against a claim for service connection for a neurological condition.


ORDER

Entitlement to service connection for irritable bowel syndrome due to Gulf War service is granted.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for chronic fatigue syndrome is denied.

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for neurological condition other than headaches is denied.


REMAND

Additional development is necessary before a decision may be rendered for the remaining three issues.  As to the Veteran's claim for skin conditions, an additional VA medical examination is necessary to address new evidence.  The January 2017 VA examination for skin diseases found the Veteran did not have a current skin condition.  A June 2017 private medical record, however, noted malignant melanoma.  Thus, a new VA examination is necessary to address the causation of the malignant melanoma.

Furthermore, for the Veteran's gastrointestinal conditions other than IBS, a VA examination is necessary to address additional diagnoses noted in private medical records that were overlooked by the January 2017 VA examination for intestinal conditions.  A January 2016 private medical record noted that the Veteran had Barrett's Esophagus and gastroesophageal reflux disease (GERD) as well is IBS.  Thus, the causation of these additional gastrointestinal conditions should be addressed on remand.

Finally, as to the Veteran's respiratory conditions (including sleep apnea) claim, a VA opinion is necessary to address the causation of the Veteran's sleep apnea.  Although the January 2017 VA examination for sleep apnea reported the usual causes of sleep apnea, it did not address the causes in the Veteran's specific case.  Therefore, an additional opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Please obtain any updated and/or outstanding VA and non-VA treatment records with respect to the skin, respiratory, and gastrointestinal issues remaining on appeal.

2. Schedule a VA examination with a clinician who has the appropriate expertise to render the requested opinion.  After reviewing the entire record and examination results, the clinician should

a)  Identify all skin symptoms and conditions present from April 2009 to present, including malignant melanoma.

b) Determine whether symptoms related to skin conditions are part of a diagnosed disability or an undiagnosed illness or a medical unexplained chronic multisymptom illness.

c)  Determine whether it is at least as likely as not (a 50 percent or better probability) that any diagnosed skin condition is related to the Veteran's active duty service.

A full rationale (i.e. basis) for all expressed opinions must be provided, preferably citing to evidence in the file supporting the responses and concluding opinions.  

2.  Schedule a VA examination with a clinician who has the appropriate expertise to render the requested opinion.  After reviewing the entire record and examination results, the clinician should

a)  Identify all gastrointestinal symptoms and conditions present from April 2009 to present, including GERD and Barrett's Esophagus.

b)  Determine whether symptoms related to gastrointestinal conditions are part of a diagnosed disability or an undiagnosed illness or a medically unexplained chronic multisymptom illness.

c)  Determine whether it is at least as likely as not (a 50 percent or better probability) that any diagnosed gastrointestinal condition other than IBS is related to the Veteran's active duty service.

A full rationale (i.e. basis) for all expressed opinions must be provided, preferably citing to evidence in the file supporting the responses and concluding opinions.  

3.  Return the claims file to the clinician who performed the January 2017 VA examination for sleep apnea.  If the clinician is not available, the claims file must be provided to another clinician with the appropriate expertise to render the requested opinion.  After reviewing the claims file, the clinician should address whether it is at least as likely as not (a 50 percent or better probability) that sleep apnea is related to the Veteran's active duty service.

If the clinician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the clinician must provide the reasons why an opinion would require speculation.  The clinician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the clinician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular clinician.  

A full rationale (i.e. basis) for all expressed opinions must be provided, preferably citing to evidence in the file supporting the responses and concluding opinions.  

4.  Complete any additional development warranted, then readjudicate the claim on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case to the Veteran and his agent before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


